DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 8 March 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 426 (See Paragraph 426).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402 (See Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 4, 13 and 14 are objected to because of the following informalities:  
Claims 2 and 13 read, “wherein … the second portion that is fluidly coupled to the first portion and the discharge device”, it appears this would be more appropriately read “wherein… the second portion is fluidly coupled to the first portion and the discharge device” without use of the word “that”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0140295 to Hii et al. (Hii).
As to claim 1, Hii teaches an electro-chlorinating device comprising a housing (8/16) comprising a reservoir (6/4), an inlet port (top (15)) fluidly coupled to the reservoir (6/4) and a discharge device (22) fluidly coupled to the reservoir (6/4), the discharge device (22) fluidly coupled to a toilet (20), the discharge device (22) configured to release a fluid from the reservoir (6/4) and into the toilet (20) in response to the movement of water through the toilet, the flush, and a pair of electrodes (12/14) coupled to the housing (8/16) such that at least a portion of each electrode is disposed within the reservoir (4) (Paragraphs 0092-0094 and 0104; Figures 1a and 2).
As to claim 2, Hii teaches the apparatus of claim 1.  Hii further teaches that the reservoir is subdivided into a first portion (6) and a second portion (4), wherein the first portion (6) is fluidly coupled to the inlet port (15) and the second portion (4) is fluidly coupled to the first portion (6) and the discharge device (22) wherein the pair of electrodes (12/14) are at least partially disposed within the second portion (4) (Paragraphs 0093 and 0094; Figure 2).
As to claim 3, Hii teaches the apparatus of claim 2.  Hii further teaches that the first portion (6) is a salt tank configured to receive a salt (11) (Paragraph 0094).  Hii further teaches that the housing can comprises a permeable barrier (formed in an electrode itself) or a weir (218/220) at least partially separating the first portion of the reservoir from the second portion of the reservoir (Paragraphs 0096, 0154 and 0156; Figures 2, 14a and 14b).
As to claim 4, Hii teaches the apparatus of claim 2.  Hii further teaches that the apparatus comprises an exhaust port (vent) that fluidly coupled the second portion of the reservoir with an environment surrounding the electro-chlorinating device (Paragraph 0042).
As to claim 10, Hii teaches the apparatus of claim 1.  Hii further teaches that the pair of electrodes comprises a first electrode (13) and a second electrode (14) oriented substantially parallel to the first electrode and spaced apart from the first electrode to form a gap and wherein at least a portion of the pair of electrodes is positioned below a water-line (17) of the reservoir (Paragraph 0094; Figure 2).
As to claim 11, Hii teaches a system comprising a toilet (20) comprising a bowl (24) and a flush tank (cistern (18)) fluidly coupled to the bowl (24) and an electro-chlorinating device comprising a housing (8/16) comprising a reservoir (6/4), an inlet port (top (15)) fluidly coupled to the reservoir (6/4) and a discharge device (22) fluidly coupled to the reservoir (6/4) and the flush tank (18), and a pair of electrodes (12/14) coupled to the housing (8/16) such that at least a portion of each electrode is disposed within the reservoir (4) (Paragraphs 0092-0094; Figures 1a and 2).
As to claim 12, Hii teaches the apparatus of claim 1.  Hi further teaches that the discharge device (22) configured to release a fluid from the reservoir (6/4) and into the flush tank (18) in response to the movement of water through the toilet, the flush (Paragraph 0104; Figures 1a and 2).
As to claim 13, Hii teaches the apparatus of claim 1.  Hii further teaches that the reservoir is subdivided into a first portion (6) and a second portion (4), wherein the first portion (6) is fluidly coupled to the inlet port (15) and the second portion (4) is fluidly coupled to the first portion (6) and the discharge device (22) wherein the pair of electrodes (12/14) are at least partially disposed within the second portion (4) (Paragraphs 0093 and 0094; Figure 2).
As to claim 14, Hii teaches the apparatus of claim 13.  Hii further teaches that the first portion (6) is a salt tank configured to receive a salt (11) (Paragraph 0094).  Hii further teaches that the housing can comprises a permeable barrier (formed in an electrode itself) or a weir (218/220) at least partially separating the first portion of the reservoir from the second portion of the reservoir (Paragraphs 0096, 0154 and 0156; Figures 2, 14a and 14b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hii as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0131739 to Burt (Burt).
As to claim 5, Hii teaches the apparatus of claim 1.  However, Hii fails to further teach that the discharge device comprises at least one of a siphon or a venturi, instead teaching that the discharge device comprises a check valve for releasing the water from the reservoir directly to the cistern upon flushing (Paragraph 0104).  However, Burt also discusses a unit for dispensing a chemical cleaning fluid from a reservoir located in a toilet tank in order to self-clean the toilet bowl and teaches that the dispensing device can be improved via use of a siphon means to deliver the treatment fluid primarily after the conclusion of the flush cycle during the refill cycle in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment (Paragraphs 0077-0080; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hii with the siphon delivery means of Burt in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment as taught by Burt.  
As to claims 6 and 15, Hii teaches the apparatus of claims 1 and 11.  However, Hii fails to further teach that the discharge device comprises a siphon comprising an inverted U-shaped channel, instead teaching that the discharge device comprises a check valve for releasing the water from the reservoir directly to the cistern upon flushing (Paragraph 0104).  However, Burt also discusses a unit for dispensing a chemical cleaning fluid from a reservoir located in a toilet tank in order to self-clean the toilet bowl and teaches that the dispensing device can be improved via use of an inverted U-shaped siphon means (100) to deliver the treatment fluid primarily after the conclusion of the flush cycle during the refill cycle in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment (Paragraphs 0077-0080; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hii with the inverted U-shaped siphon delivery means of Burt in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment as taught by Burt.  
As to claims 7 and 16, Hii teaches the apparatus of claims 1 and 11.  However, Hii fails to further teach that the discharge device comprises a siphon and a chemical passage, instead teaching that the discharge device comprises a check valve for releasing the water from the reservoir directly to the cistern upon flushing (Paragraph 0104).  However, Burt also discusses a unit for dispensing a chemical cleaning fluid from a reservoir located in a toilet tank in order to self-clean the toilet bowl and teaches that the dispensing device can be improved via use of a siphon means (100), a chemical passage (24) fluidly coupled to the siphon (100), and a flush valve (34) fluidly coupled to the chemical passage (24) opposite the siphon, wherein the flush valve is configured to fluidly couple a flush tank of the toilet to a bowl of the toilet, this configuration utilized to deliver the treatment fluid primarily after the conclusion of the flush cycle during the refill cycle in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment (Paragraphs 0075-0080; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hii with the siphon means, chemical passage fluidly coupled to the siphon, and flush valve fluidly coupled to the chemical passage opposite the siphon, wherein the flush valve is configured to fluidly coupled a flush tank of a the toilet to a bowl of the toilet as in Burt in order to ensure the treatment fluid is resident in the toilet bowl between flush cycles for improved treatment as taught by Burt.  
As to claims 8 and 17, Hii teaches the apparatus of claims 7 and 16.  Burt further teaches that the chemical passage (24) is fluidly coupled to a converging portion (narrow triangular portion) at the base of the flush valve (34) (Figure 1).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hii as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0048964 to Luebke et al. (Luebke).
As to claims 9 and 18, Hii te3aches the apparatus of claims 1 and 11.  However, Hii fails to further teach that the pair of electrodes are mounted to a support member connected to an access cap detachably coupled to the housing.  However, Luebke also discusses electrolytic water treatment and teaches that the electrodes for treatment should be provided as a cartridge formed by attaching, via support means (sleeve), the electrodes to a cap (head), in order to allow for easy replacement (Abstract; Paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the of filing to modify the electrodes of Hii to form an electrode cartridge wherein the pair of electrodes are mounted to a support member connected to an access cap detachably coupled to the housing in order to allow for easy replacement as taught by Luebke.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794